Citation Nr: 9931045	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an injury to the voice box as a result 
of surgical treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which denied the veteran's claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an injury to the voice box as a result 
of surgical treatment by the VA.  In November 1998, the Board 
remanded the case to the RO for additional development.  That 
development has been completed, and the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  No medical evidence establishes that the veteran 
currently has a disability from an injury to the voice box.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an injury to the voice 
box as a result of surgical treatment by the VA is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed from the RO's denial of a claim for 
benefits based on the veteran's assertion that surgery of his 
cervical spine at a VA facility in 1981 resulted in a 
disability of his larynx or voice box.  The Board, however, 
finds no competent medical evidence in the record on appeal 
demonstrating that the veteran currently has any such 
disability.  Therefore, as the veteran has failed to prove 
this essential element, the claim of entitlement to 
compensation must be denied. 

The veteran's claim for compensation for an injury to the 
voice box resulting from VA surgical treatment is premised on 
38 U.S.C.A. § 1151.  This provision provides that, when any 
veteran suffers an injury or aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment by 
the VA, and such injury or aggravation results in additional 
disability to the veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1999). 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Feb. Reg. 31263 (1998).  Therefore, 
because the veteran filed his claim prior to October 1, 1997, 
the only issue before the Board is whether he suffered 
additional disability as a result of VA surgical treatment.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Generally, for a service connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following: (1)  Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Where the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant 
cannot meet this burden simply by presenting lay testimony, 
since lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).

The VA General Counsel has issued several opinions holding 
that there are similarities, including the well-grounded 
requirement, in the adjudication of service-connection claims 
and claims for benefits under the provisions of 38 U.S.C.A.  
§ 1151.  See VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 
(Feb. 11, 1997).  In addition, a claimant under the 
provisions of 38 U.S.C.A. § 1151 must submit sufficient 
evidence to make a claim well grounded.  See Ross v. 
Derwinski, 3 Vet. App. 141, 144 (1992); Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  Thus, a claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA treatment.

In this case, the record reflects that the veteran was 
admitted at a VA Medical Center in January 1981 for a 
diagnosis of cervical spondylitis myelopathy secondary to a 
hard midline osteophytic bar at C5-6.  As a result, a 
diskectomy with anterior fusion was performed at C5-6.  It 
was noted that the veteran did extremely well postoperatively 
with no complications reported.  No mention of an injury to 
the larynx or voice box was noted.

The veteran received extensive VA treatment following that 
procedure for various problems, none of which pertained to an 
injury of the larynx or voice box.  The Board has reviewed VA 
outpatient and hospitalization reports dated from 1981 
through 1999.  These records show that the veteran sought 
treatment in 1994 for an upper respiratory infection.  An 
April 1994 report noted complaints of swollen glands.  The 
diagnoses at that time were upper respiratory infection and 
bronchitis.  When seen in July 1994, the veteran reported 
hoarseness, a sore throat and swollen glands.  The diagnoses 
were upper respiratory infection and pharyngitis.  None of 
these symptoms or diagnoses, however, was attributed to an 
injury of the larynx or voice box.

The veteran sought treatment in 1994 and 1995 for acute 
bronchitis and hemoptysis.  A bronchoscopy was performed in 
January 1995 due to hemoptysis, which involved placing a tube 
through the veteran's nose, throat, voice box and windpipe.  
An esophagogastroduodenoscopy (EGD) was also performed at 
that time which disclosed esophageal varices with 
questionable arteriovenous malformation (AVM).  A second 
bronchoscopy was performed in April 1995 for hemoptysis.  A 
clinician noted that the veteran had no speech impairment or 
hoarseness.  There is no reference in any of these reports of 
an injury to the larynx or voice box.

The veteran was seen in June 1997 for a questionable right 
thyroid nodule.  A thyroid scan in July 1997 was reportedly 
unremarkable.  In November 1998, the veteran was treated for 
esophageal varices.  Again, these reports contain no medical 
evidence or opinion that the veteran suffered from an injury 
to the larynx or voice box or any related impairment due to 
VA treatment.

The veteran has presented various lay statements in which he 
asserted that he currently suffers from an injury to the 
voice box as a result of surgery performed by the VA.  The 
veteran also alleges that the VA physician who performed a 
bronchoscopy had told him over the telephone that he 
discovered damage to the vocal cords due to the diskectomy 
and anterior fusion performed by VA.  The medical records do 
not confirm any such medical opinion and the veteran's 
statements are insufficient to well ground the claim.  Lay 
testimony cannot be the basis for conclusions regarding the 
cause or diagnosis of a disability because lay persons are 
not competent to offer medical opinions.  See Ross, 3 Vet. 
App. at 144-145 (holding that the veteran's unsupported 
allegations that loss of vision resulted from VA surgery was 
insufficient to well ground a section 1151 claim); Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) ("the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence"). 

In conclusion, the veteran has offered no medical evidence 
which indicates that he currently suffers from an injury to 
the larynx or voice box. Therefore, since the veteran has not 
proven this essential element, the Board must conclude that 
the claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for an injury to the voice box is not 
well grounded and must be denied.  See Epps, 126 F.3d at 
1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that in the absence of evidence of a currently 
claimed condition, there can be no valid claim).  
Accordingly, the VA has no further duty to assist the veteran 
in developing the record to support this claim.  See Epps, 
126 F.3d at 1469 (there is nothing in the text of § 5107 to 
suggest that VA has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a well 
grounded claim).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, when an RO 
does not specifically address the question of whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette, 8 Vet. App. at 77-78.  
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
an injury to the voice box as a result of surgical VA 
treatment is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

